TO BE PUBLISHED



                sixprsme C~uixrf of `~~~

                             2008-SC-000769-KB

 KENTUCKY BAR ASSOCIATION



 V.                          IN SUPREME COURT




DANA LEA B . QUESINBERRY                                     RESPONDENT

                          OPINION AND ORDER

       The Movant, Kentucky Bar Association (hereinafter KBA), moves

the Court, pursuant to the Respondent's, Dana Lea B. Quesinberry, KBA

Member No . 85504, whose bar roster address is P.O. Box 45'7, Morehead,

Kentucky 40351, default under SCR 3 .210, to impose a sanction of a one

(1) year suspension from the practice of law, for her violations of SCR

3 .130-3 .4(c) and SCR 3 .130-8 .1(b) as set forth in KBA file No. 15900. We

now adopt Movant's motion and impose such sanction for the reasons

set forth below .

      Respondent was admitted to practice law in the Commonwealth of

Kentucky on October 21, 1994 . During the course of her representation

of a client in 2006, Respondent timely filed a Notice of Appeal with the

Kentucky Court of Appeals on behalf of Larry Arnett on July 26, 2006,

and the Court of Appeals assigned the Case Number 2006-CA-01542-

MR. Respondent timely filed the Pre-hearing Statement on August 16,
2006 . Respondent also filed a Motion to Amend Pre-hearin Statement

on November 17, 2006, and the C       rt of Appeals granted this Motion on

December 14, 2006.

       On July 9, 2007, the, Chief Deputy Clerk of the Court of Appeals

filed a Notice, which stated that Appellant's Brief was overdue, and the

Notice ordered. Respondent, as the Appellant's counsel of record, to file

within ten days either a Motion to Dismiss if the case was settled or

abandoned or a Motion for Additional Time . Respondent did not file any

response to this Notice .

      On November 15, 2007, a panel of the Court of Appeals dismissed

the appeal of Respondent's client and ordered that Respondent be

reported to the Kentucky Bar Association for her inaction in the case .

      On December 13, 2007, the Inquiry Commission filed a Complaint

against Respondent . Respondent was personally served with the

Complaint on January 2, 2008, but has not filed a response to it. The

Kentucky Bar Association mailed a reminder letter regarding the

Complaint to the Respondent on March 19, 2008 via certified mail,

return receipt requested . Respondent personally signed the return

receipt for the reminder letter, but did not file a response to the Inquiry

Commission's complaint .

      On April 14, 2008, the Inquiry Commission issued a two (2) count

charge against Respondent alleging violations of SCR 3 .130-3.4(c) and

SCR 3.130-8 .1(b) . Respondent was served a copy of the Charge by
certified mail, return receipt requested, on May 6, 2008 . Again,

Respondent personally signed the return receipt.

       Based on the above facts, Count I of the Commission's Charge

charged Respondent with a violation of SCR 8.130-3 .4(c), which provides,

"a lawyer shall not knowingly or intentionally disobey an obligation

under the rules of a tribunal except for an open refusal based on an

assertion that no valid obligation exists."

       The same set of facts also supports Count II of the Commission's

Charge, which charged Respondent with a violation of SCR 3 .130-8 .1(b},

which provides in pertinent part, "a lawyer in connection with a . .

disciplinary matter, shall not . . . knowingly fail to respond to a lawful

demand for information from a . . . disciplinary authority."

       As Respondent did not answer the above-described charges, she

was before the Board of Governors (" oard") of the KBA by default. The

Board, by a vote of 15-0, found by a preponderance of the evidence that

Respondent failed to respond to the Notice requiring Respondent to file

either a Motion to Dismiss or a Motion for Additional Time to file

Appellant's Brief. The Board, by a vote of 1421, also found by a

preponderance of the evidence that Respondent did not respond to a

demand for information from a disciplinary authority by failing to

respond to the Bar Complaint .

      After the Board found Respondent guilty, they considered an

appropriate discipline. The Board reviewed Respondent's previous

discipline, which consisted of the following :
                                      3
       1) A December 28, 2005, private admonition for Respondent's

failure to return closing documents to the Small Business Administration

after conducting a Small Business Administration loan closing.

       2) An October 19, 2006, public reprimand and thirty day

suspension probated for one year conditioned on Respondent attending

four hours of remedial ethics training for Respondent's failure to file an

appellate brief. By order dated April 24, 2008, this Court imposed the

thirty day suspension because Respondent failed to attend the four

hours of remedial training.

      3) A February 21, 2008, 61-day suspension, which required

Respondent to notify clients and the courts in which she practices, for

Respondent's failure to perform the work related to an adoption

proceeding and failure to respond to the client's requests for information

about the status of the matter.

      4) An April 24, 2008, 181-day suspension for Respondent's failure

to perform the required work in a dissolution of marriage action, failure,

to respond to the client's requests for information about the status of the

matter, and failure to return the unearned fee .

      5) An August 21, 2008, 181-day suspension (concurrent with the

above-noted 181-day suspension) for Respondent's failure to tender the

final divorce decree in a dissolution of marriage action.

      6} Lastly, On January 31, 2008, Respondent was suspended by

Order of the Supreme Court for failing to pay KBA dues .
       At the penalty phase of the Board's deliberations, the Board

recommended a suspension of one year consecutive with Respondent's

previous suspensions. Also, the Board recommends the costs of this

proceeding should be assessed against and paid by Respondent as

required by SCR 3.450.

      Accordingly, having reviewed the findings of facts, conclusions of

law, and the recommendations of the KBA Board of Governors, we now

accept the Board's recommendation and enter such an order reflecting

Respondent's one (1) year suspension from the practice of law to run

consecutively with Respondent's previous suspensions and ordering her

to pay all costs.

      Thus, it is ORDERED that:

      1.     Dana Lea B. Quesinberry, KBA Member No. 85504, is

suspended from the practice of law for one (1) year to begin on the date

of the entry of this order.

      2.     In accordance with SCR 3 .450, Movant is directed to pay all

costs, in the amount of $224%99, associated with this proceeding for

which execution may issue from this Court upon finality of this order .

      All sitting. All concur

      ENTERED : December 18, 2008